Citation Nr: 1230706	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  12-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to September 1960.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011). 

To be a contributory cause of death, the evidence must show "debilitating effects" due to a service-connected disability made the Veteran "materially less capable" of resisting the effects of a fatal disease or a service-connected disability had a "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2011).  It is not sufficient to show the service-connected disability casually shared in producing death, but rather it must be shown there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (c)(1) (2011).

Where there are primary causes of death, which by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death, unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

Service connection for the cause of a Veteran's death may also be demonstrated by showing the Veteran's death was caused by a disability of service origin.  Service connection means the facts, shown by evidence, establish a particular injury or disease resulting in a disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for certain diseases on a presumptive basis in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.309(d) (2011).  Radiation-exposed Veterans are those Veterans who participated in a radiation-risk activity, while serving on active duty or, for members of a reserve component of the Armed Forces, during active duty training or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i) (2011).  Radiation-risk activities include onsite participation in tests involving atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A) (2011).  Onsite participation means presence at the test site or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test during the official operational period of an atmospheric nuclear test.  Additionally, onsite participation includes presence at the test site or other test staging areas to perform official military duties in connection with completion projects related to the nuclear test during the six month period following the official operational period of an atmospheric test.  Finally, onsite participation includes service as a member of the garrison or maintenance forces on Eniwetok during the periods of June 21, 1951 to July 1, 1952, August 7, 1956 to August 7, 1957, or November 1, 1958 to April 30, 1959.  38 C.F.R. § 3.309(d)(3)(iv) (2011).

If a Veteran is shown to have a radiogenic disease, as defined by 38 C.F.R. § 3.311(b)(2) (2011), the procedural advantages prescribed in that regulation may be used in developing and adjudicating a service connection claim based on radiation exposure.  When it is contended a radiogenic disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).  A request will thereafter be made for available records, which may contain information pertaining to the Veteran's radiation dose in service, and these records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii) (2011). 

With respect to the dose assessment, development on remand should also ensure all due consideration be accorded to the May 2003 report of the National Research Counsel (NRC) of the National Academies titled, "A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency."  The NRC's report calls into substantial question the accuracy of DNA dose reconstructions, describing them as "highly uncertain," as the "degree of underestimation of upper bounds is substantial in many cases," and as a result, "[V]eterans are not always given the benefit of the doubt in developing exposure scenarios and assessing film-badge data." 

In this case, the Veteran died in October 2010 of acute cardiopulmonary arrest caused by malignant neoplasm of the lungs.  Other significant conditions contributing to, but not resulting in, the underlying cause of death, included metastatic cancer to the lung, bones, and lymph nodes.  

The Veteran's DD214 and service personnel records associated with the claims file indicate he served on the U.S.S. De Haven (DD 727) from November 1957 to September 1960.  However, there is no notation of any radiation exposure.  In a statement, the Veteran noted he spent three years on a Navy destroyer, with two 6-month deployments to the "Far East."  He reported he was exposed to radiation while in the Navy when his ship spent four months observing nuclear testing off the Pacific island of Eniwetok.  He explained that, while waiting for the nuclear blast, he opened the overhead hatch, and it started to rain.  The rain was allegedly radioactive from recent nuclear detonations.  He reported his radioactivity readings were "way off the charts!"  In the appellant's August 2011 statement, she noted the Veteran received a radiation badge, but the notation was missing from the Veteran's records.  

In April 2012, the Civil Division of the Department of Justice (DOJ) requested VA information regarding the Veteran after receiving the appellant's claim filed under the Radiation Exposure Compensation Act for radiation-related illness suffered by the Veteran.  It was noted in the claims file that filing a claim with DOJ "may be prima facie evidence the surviving spouse is claiming the [V]eteran was exposed to ionizing radiation from on-site participation in U.S. atmospheric nuclear testing."

Here, the Veteran's cause of death was listed as acute cardiopulmonary arrest caused by malignant neoplasm of the lungs, with significant conditions contributing to, but not resulting in, the underlying cause of death, of metastatic cancer to the lung, bones, and lymph nodes.  Lung cancer is classified as a radiogenic disease and is presumptively service connected for radiation-exposed Veterans.  See 38 C.F.R. §§ 3.309(d)(2)(xx), 3.311(b)(2)(iv) (2011).  Furthermore, the Veteran's statement indicated he was exposed to radiation while in service, and the appellant filed a claim with DOJ under the Radiation Exposure Compensation Act.  Therefore, both conditions, i.e., presence of a radiogenic disease and a contention such disease was related to radiation exposure during service, have been met.  However, no determination has been made as to whether the Veteran was actually exposed to radiation while in service.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In her November 2010 claim, the appellant indicated the Veteran received treatment at the Long Beach VA Medical Center and the West Los Angeles VA Medical Center.  The January 2011 notice letter included a VA Form 21-4138, Statement in Support of Claim, for the appellant to provide the VA facilities utilized, medical conditions treated, and approximate dates of treatment; the appellant did not respond.  In March 2011, the appellant, through her representative, made a Freedom of Information Act request for the complete claims file and VA medical records from the VA Medical Centers in Lincoln, Grand Island, and Omaha, Nebraska.  Accordingly, attempts must be made to obtain VA treatment records pertaining to any treatment received by the Veteran at the Long Beach VA Medical Center, the West Los Angeles VA Medical Center, the Lincoln VA Medical Center, the Grand Island VA Medical Center, and the Omaha VA Medical Center.  See 38 C.F.R. § 3.159 (2011).

As discussed above, it is noted the Veteran served on the U.S.S. De Haven from November 1957 to September 1960.  Evidence associated with the claims file indicates the Veteran was exposed to radiation during service.  Therefore, deck logs for the U.S.S. De Haven are necessary to determine whether the ship was an official military participant in nuclear testing during the Veteran's active service.  Additionally, it is unclear whether the Veteran's complete service personnel records are associated with the claims file, and an attempt must be made to obtain the complete service personnel records.  Furthermore, as noted in the claims file, the appellant filed a claim with DOJ under the Radiation Exposure Compensation Act for radiation-related illness suffered by the Veteran.  Neither the claim nor any supporting documentation submitted with the claim are associated with the claims file.  An attempt must be made to obtain such information from the Civil Division of DOJ.  Finally, after all the above records have been obtained, the claims file should be forwarded to the Under Secretary for Health to obtain the radiation dose assessment and additional development required under 38 C.F.R. § 3.311 (2011).  See 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran from the Long Beach VA Medical Center, the West Los Angeles VA Medical Center, the Lincoln VA Medical Center, the Grand Island VA Medical Center, and the Omaha VA Medical Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Request the Veteran's complete service personnel records from the National Personnel Records Center and other appropriate sources, specifically those records which may notate a radiation badge.  All attempts to secure this evidence must be documented in the claims file.

3.  Request from the National Archives and Records Administration, and other appropriate sources, deck logs for the U.S.S. De Haven (DD 727) for the period from July 1957 to September 1960 that reflect the locations and activities of the ship. 

4.  Contact the Defense Threat Reduction Agency and U.S. Command Center for Combating Weapons of Mass Destruction, Attention: TDND/NTPR, 8725 John J. Kingman Road, Stop 6201, Ft. Belvoir, Virginia 22060-6201, to confirm participation of the U.S.S. De Haven in U. S. atmospheric nuclear testing for the period of July 1957 to September 1960.

5.  Request from the Department of Justice, Torts Branch of the Civil Division, a copy of the appellant's claim pursuant to the Radiation Exposure Compensation Act, and any supporting documentation, for radiation-related illness suffered by the Veteran for primary cancer of the lung.  All attempts to secure this evidence must be documented in the claims file.

6. Thereafter, forward the case to the Under Secretary for Health in order to obtain a radiation dose assessment.  Thereafter, the Veterans Benefits Administration should review the record and ensure all actions have been conducted and completed in full, including all additional development required following receipt of the radiation dose information. Furthermore, as alluded to above, development on remand should include consideration of the concerns regarding dose assessments raised in the NRC's report of May 2003.

7.  Thereafter, re-adjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the RO should issue the appellant and her representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

